Citation Nr: 0946585	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for disability due to 
residuals of exposure to solvents resulting in 
hypersensitivity to solvents, manifested by protean signs and 
symptoms of shooting pains in the chest and extremities, as 
well as tiredness, fatigue, and occasional hypersomnolence.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran had active service from January 1984 to January 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision that 
denied service connection for hypersensitivity to solvents.  
In February 2008, the Board remanded this appeal for further 
development.  


FINDING OF FACT

Residuals of exposure to solvents, to include protean signs 
and symptoms of shooting pains in the chest and extremities, 
as well as tiredness, fatigue, and occasional 
hypersomnolence, began during active service.  


CONCLUSION OF LAW

Residuals of exposure to solvents, to include protean signs 
and symptoms of shooting pains in the chest and extremities, 
as well as tiredness, fatigue, and occasional 
hypersomnolence, were incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  In light of the fully favorable 
decision as to the issue of entitlement to service connection 
for residuals of exposure to solvents, to include protean 
signs and symptoms of shooting pains in the chest and 
extremities, as well as tiredness, fatigue, and occasional 
hypersomnolence, the Board finds that no further discussion 
of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has hypersensitivity to solvents 
(currently diagnosed as residuals of exposure to solvents, to 
include protean signs and symptoms of shooting pains in the 
chest and extremities, as well as tiredness, fatigue, and 
occasional hypersomnolence), that is related to service.  

His service medical records show treatment for multiple 
disorders including problems with hypersensitivity to 
solvents and chemicals.  On a medical history form at the 
time of the November 1983 enlistment examination, the Veteran 
checked that he suffered from hay fever.  The reviewing 
examiner indicated that the Veteran had hay fever 
occasionally.  The November 1983 objective enlistment 
examination report did not refer to any allergy or 
sensitivity to any other items including solvents or 
chemicals.  

A July 2001 treatment entry noted that the Veteran was seen 
for follow-up for joint pain.  The assessment was 
polyarthralgias, uncommon etiology.  Several August 2001 
treatment entries related assessments of arthralgia.  Another 
August 2001 entry indicated an impression that included 
transient painful paresthesias, rule out chronic inflammatory 
demyelinating polyradiculoneuropathy, and rule out peripheral 
neuropathy.  An October 2001 entry related an assessment of 
arthralgia, possibly environmentally induced.  An April 2002 
entry indicated an assessment of malaise, possibly a reaction 
to industrial chemicals.  A July 2002 treatment entry noted 
an assessment of nonspecific chemical reaction with myalgias 
and arthralgias preventing performance of late.  An August 
2002 entry noted the Veteran had myalgia and arthralgia 
secondary to chemical exposure.  A March 2003 entry related 
an assessment of subacute hypothyroid and Stoddard solvent 
toxicity.  A July 2003 treatment entry indicated an 
assessment of Stoddard solvent toxicity with polyarthralgia 
and improved glucose tolerance.  

The July 2003 medical board report indicated that the Veteran 
had present problems of arthralgias, cephalgia, imbalance, 
loss of smell, and pleurisy after working on the hanger deck.  
It was noted that such problems might represent a Stoddard 
solvent hypersensitivity.  The diagnosis was Stoddard 
chemical hypersensitivity.  

The July 2003 medical board report cover sheet identified 
diagnoses of arthralgia; myalgia and myositis; generalized 
pain; fatigue; unspecified gas fume or vapor; and unspecified 
substance, chiefly non-medicinal as to source.  The report 
indicated that all of such disorders did not exist prior to 
service.  

A post-service March 2004 VA general medical examination 
report, less than two months after the Veteran's separation 
from service, noted that his claims file was reviewed.  It 
was reported that the Veteran served in the Coast Guard from 
1984 to 2004 and that he was a helicopter mechanic.  The 
Veteran indicated that he served in the Caribbean, Australia, 
Indonesia, Hong Kong, and Alaska.  He stated that he had been 
having respiratory wheezes associated with a nonproductive 
cough off an on for a duration of two years.  He related that 
the respiratory symptoms were aggravated by mowing the lawn 
and after exposure to dust.  The Veteran stated that his 
symptoms were also aggravated by having a viral infection.  
He stated that, at one point, while he was stated in Alaska, 
he was involved in removing asbestos dust from insulation 
pipes in 1984.  It was noted that in the year 2001, upon 
exposure to petroleum products like solvents and distillates, 
the Veteran suffered from headaches, muscle fatigue and 
burning pain in the lower extremities.  The Veteran reported 
that he was not taking any medications.  The examiner did not 
indicate any diagnoses, or identify the etiology of any 
claimed symptoms.  

An August 2009 VA respiratory examination report noted that 
the Veteran's claims file was reviewed.  It was reported that 
the Veteran was in the Coast Guard from 1984 to 2004.  As to 
a medical history, the examiner indicated that the Veteran 
did not have fever or night sweats and that his weight was 
stable.  The examiner also indicated that the Veteran had 
suffered from hemoptysis as well as occasional 
hypersomnolence.  It was noted that he had no history of 
malignancies.  

The examiner reported that the physical examination indicated 
that there was no evidence of pulmonary hypertension, left 
ventricular hypertrophy, core pulmonale, or congestive heart 
failure.  The examiner reported that there were no residuals 
of a pulmonary embolism and no evidence of chronic pulmonary 
thromboembolism.  There was also no evidence of respiratory 
failure or malignancy.  

As to an additional medical history, the examiner indicated 
that the Veteran worked as an engine room mechanic in 
aviation and also as a mechanic in the engine room on ships.  
The examiner stated that the Veteran was exposed to different 
solvents like lacquer thinner solvent, solvents for cleaning 
grease, and solvents like Malathion.  It was noted that 
Malathion was an insecticide.  The examiner indicated that 
the Veteran was also exposed to BB wax for many years, as 
well as to jet fuel, hydraulic fluid, and aircraft bolts 
lubricant.  The examiner reported that the Veteran was very 
sensitive to those solvents and that constant exposure caused 
shooting pains in the chest, arms, and lower extremities.  
The examiner remarked that the Veteran also developed 
backaches involving the thorax and abdomen coupled with easy 
tiredness.  It was noted that there was no history of 
bronchial asthma or respiratory wheezes, as well as no 
history of shortness of breath.  The examiner related that 
the treatment prescribed for the Veteran was that whenever he 
was away from those solvents, his symptoms would disappear in 
a period of one to two months.  The examiner stated that one 
part of the Veteran's prescribed treatment was to avoid 
exposure to those solvents.  It was noted that the Veteran 
used his hands constantly such that he developed signs and 
symptoms of carpal tunnel syndrome and that he was also 
treated for lime disease.  

The diagnosis was heavy exposure to solvents causing protean 
signs and symptoms.  The examiner commented that "prolonged 
exposure to [those] solvents most likely caused the protean 
signs and symptoms of shooting pains in the chest [and] 
extremities, and it also caused easy tiredness or fatigue and 
occasional hypersomnolence."  

In a September 2009 addendum to the August 2009 VA 
respiratory examination report, the examiner reported that 
the Veteran's claims file was reviewed.  The examiner 
indicated that "the [Veteran's] exposure to chemicals and 
solvents occurred in service."  The examiner also stated 
that "there was no preexisting condition or developmental 
abnormalities."  

The Board observes that the Veteran's service medical records 
show treatment for variously diagnosed residuals of exposure 
to solvents and chemicals, including arthralgia, possibly 
environmentally induced; nonspecific chemical reaction with 
myalgias and arthralgias; Stoddard solvent toxicity with 
polyarthralgia, and Stoddard chemical hypersensitivity.  
Additionally, as noted above, a VA examiner has diagnosed 
heavy exposure to solvents causing protean signs and 
symptoms.  The examiner specifically stated that the 
Veteran's "prolonged exposure to [those] solvents most 
likely caused the protean signs and symptoms of shooting 
pains in the chest [and] extremities, and it also caused easy 
tiredness or fatigue and occasional hypersomnolence."  The 
examiner also indicated that the Veteran's exposure to 
chemicals and solvents occurred during his period of service.  
Therefore, the Veteran has essentially been diagnosed with 
residuals of exposure to solvents, to include protean signs 
and symptoms of shooting pains in the chest and extremities, 
as well as tiredness, fatigue, and occasional 
hypersomnolence, and a VA examiner has specifically related 
that disorder to his period of service.  There is also a 
satisfactory chain of evidence from the time of the Veteran's 
period of service to the present.  

After considering all the evidence, the Board finds that the 
Veteran has current residuals of exposure to solvents, to 
include protean signs and symptoms of shooting pains in the 
chest and extremities, as well as tiredness, fatigue, and 
occasional hypersomnolence, which began during his active 
service.  Residuals of exposure to solvents, to include 
protean signs and symptoms of shooting pains in the chest and 
extremities, as well as tiredness, fatigue, and occasional 
hypersomnolence, were incurred in active service, warranting 
service connection.  The benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)) has been considered in making this 
decision.  










ORDER

Service connection for disability due to residuals of 
exposure to solvents resulting in hypersensitivity to 
solvents, manifested by protean signs and symptoms of 
shooting pains in the chest and extremities, as well as 
tiredness, fatigue, and occasional hypersomnolence, is 
granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


